Exhibit 10.1

NON-QUALIFIED STOCK OPTION AGREEMENT


pursuant to


LEXMARK INTERNATIONAL, INC.
STOCK INCENTIVE PLAN


This NON-QUALIFIED STOCK OPTION AGREEMENT (the "Agreement") between Lexmark
International, Inc., a Delaware corporation (the "Company"), and [Name of
Optionee] (the "Optionee") is entered into as of [Grant Date] pursuant to the
Lexmark International, Inc. Stock Incentive Plan, as the same may be amended
from time to time (the "Plan").


WHEREAS, the Optionee is regarded as a key employee of the Company or one of the
Subsidiaries and the Committee has determined that it would be to the advantage
and in the interest of the Company to grant the option provided for herein to
the Optionee as an inducement to the Optionee to remain in the service of the
Company and the Subsidiaries over the long-term and as an incentive to the
Optionee to devote his or her best efforts and dedication to the performance of
such services and to maximize shareholder value; and


WHEREAS, the Optionee desires to accept from the Company the grant of the
options evidenced hereby on the terms and subject to the conditions herein;


NOW, THEREFORE, in consideration of the premises and subject to the terms and
conditions set forth herein and in the Plan, the parties hereto hereby covenant
and agree as follows:


1.  
Grant of Option; Exercise Price.



(a)  
Grant of Option; Exercise Price.  The Company hereby grants to the Optionee,
effective as of [Grant Date] (the "Grant Date") and on the terms and conditions
herein, an option (the "Option") to purchase [Number of Options] shares (the
"Option Shares") of Class A Common Stock, par value $.01 per share (the “Common
Stock”), at an exercise price per Option Share equal to the Fair Market Value on
the Grant Date of [Exercise Price]. The Option is not intended to be an
incentive stock option under the United States Internal Revenue Code of 1986, as
amended.



(b)  
Stock Incentive Plan.  This Agreement is subject in all respects to the terms of
the Plan, all of which terms are made a part of and incorporated in this
Agreement by reference.  In the event of any conflict between the terms of this
Agreement and the terms of the Plan, the terms of the Plan shall control.  The
Optionee hereby acknowledges that a copy of the Plan may be obtained from the
Vice President of Human Resources and agrees to comply with and be bound by all
of the terms and conditions thereof.



 
 

--------------------------------------------------------------------------------

 


  
Terms used in this Agreement with initial capital letters, but not defined
herein, shall have the meanings assigned to them under the Plan.



2.  
Vesting; Period of Exercise of Option.



(a)  
Vesting.  Subject to the provisions of Section 4, the Option shall become vested
and exercisable in three approximately equal installments on each of the second,
fourth and sixth anniversaries (34% on the second anniversary and 33% on each of
the fourth and sixth anniversaries, in each case resulting in a fractional
Option Share, rounded to a whole Option Share, but not exceeding the total set
forth in Section 1(a) above) of the Grant Date or, with respect to each
installment, on the date the Performance Condition (as defined below) is
satisfied, if later, and subject in the case of each such installment to the
continuous employment of the Optionee with the Company or a Subsidiary from the
date hereof to the applicable vesting date.  For purposes of this Agreement,
Performance Condition shall mean the attainment by the Company of [Intentionally
Omitted] of free cash flow, on a rolling four quarter basis, commencing with the
first quarter of 2009.    If the Performance Condition has been satisfied and
the Optionee’s employment with the Company and its Subsidiaries is terminated
due to the Optionee’s death, Disability, or Retirement, as such terms are
defined in Section 4(k) of this Agreement, then any unvested portion of the
Option shall become 100% vested and exercisable as of the date of termination of
employment due to the Optionee’s death, Disability, or Retirement.



(b)  
Termination of Employment.  If the Optionee's employment with the Company and
its Subsidiaries terminates for any reason, other than a termination by the
Company or a Subsidiary for Cause (as defined below) or a termination of the
Optionee’s employment due to death, Disability, or Retirement after the
Performance Conditions has been satisfied, any portion of the Option which is
not then exercisable shall immediately terminate and be canceled effective upon
such termination of employment and the remaining portion of the Option, if any,
shall thereafter remain exercisable for the period provided in Section 4.  In
the event of the termination of the Optionee's employment by the Company or a
Subsidiary for Cause, the Option shall immediately terminate and be canceled in
full effective upon the date of such termination of employment.



In accepting this Option, the Optionee acknowledges that the Option has been
granted as an incentive to the Optionee to remain employed by the Company or any
Subsidiary and to exert his or her best efforts to enhance the value of the
Company or any Subsidiary over the long-term.  Accordingly, the Optionee agrees
that if he or she (a) within 12 months following termination of employment with
the Company or any


 
2

--------------------------------------------------------------------------------

 


Subsidiary accepts employment with a competitor of the Company or any Subsidiary
or otherwise engages in competition with the Company or any Subsidiary, or (b)
within 36 months following termination of employment with the Company or any
Subsidiary, directly or indirectly, disrupts, damages, interferes or otherwise
acts against the interests of the Company or any Subsidiary, including, but not
limited to, recruiting, soliciting or employing, or encouraging or assisting his
or her new employer or any other person or entity to recruit, solicit or employ,
any employee of the Company or any Subsidiary without the Company’s prior
written consent, which may be withheld in its sole discretion, (c) within 36
months following termination of employment with the Company, or any Subsidiary,
disparages, criticizes, or otherwise makes derogatory statements regarding the
Company or any Subsidiary or their directors, officers or employees, or (d)
discloses or otherwise misuses confidential information or material of the
Company or any Subsidiary, each of these constituting a harmful action, then (i)
any unexercised portion of this Option shall be canceled immediately (unless
canceled earlier by operation of another term of this Agreement) and (ii) the
Optionee shall immediately repay to the Company an amount equal to the Option
gains (represented by the closing market price on the date of exercise over the
exercise price, multiplied by the number of options exercised, without regard to
any subsequent market price decrease or increase) realized by the Optionee from
the exercise of all or a portion of this Option within 18 months preceding the
earlier of (w) the commitment of any such harmful action and (x) the Optionee's
termination of employment with the Company and its Subsidiaries; and through the
later of (y) 18 months following the commitment of any such harmful action and
(z) such period as it takes the Company to discover such harmful action.  In
addition, the Optionee acknowledges that, if he or she is a “Covered Employee”
subject to the Company’s Executive Compensation Recovery Policy (the “Recovery
Policy”) and engages in “Prohibited Activity,” that any unvested and vested
Options shall be canceled immediately and the Optionee shall immediately repay
the “Equity Gains” realized by the Optionee during the “Recovery Period,” as
such terms are defined in the Recovery Policy.  The Optionee agrees that the
Company or any of its Subsidiaries has the right to deduct from any amounts the
Company or any of its Subsidiaries may owe the Optionee from time to time
(including amounts owed to the Optionee as wages or other compensation, fringe
benefits or vacation pay, as well as any other amounts owed to the Optionee by
the Company or any of its Subsidiaries), the amounts the Optionee owes the
Company or any of its Subsidiaries.  The Committee shall have the right, in its
sole discretion, not to enforce the provisions of this paragraph with respect to
the Optionee.


Optionee agrees to be fully liable for any breach of this above described
covenant, promise and agreement.  Optionee agrees to reimburse the


 
3

--------------------------------------------------------------------------------

 


Company for all costs and expenses, including attorneys’ fees, incurred by the
Company in enforcing the obligations of Optionee.  This entire provision shall
survive the termination of the Agreement and, in no manner, shall the remedies
described herein be considered as the Company’s exclusive or entire remedy for
Optionee’s breach, non-compliance or violation of any other agreement that
Optionee may have entered into with the Company.


(c)  
Acceleration.  The Committee may, in its discretion, accelerate the date or
dates as of which all or any portion of the Option shall become vested and
exercisable and may establish accelerated times for vesting based upon the
attainment of performance goals or such other factors as the Committee may from
time to time determine.



(d)  
Term of Option Exercise Period.  Except to the extent that the Option or any
portion thereof shall sooner terminate in accordance with Section 2 or 4 hereof,
once any portion of the Option has become vested and exercisable, such portion
shall remain exercisable until the end of the day preceding the tenth
anniversary of the date hereof (the "Option Period").



3.  
Method of Exercise and Payment; Certain Restrictions on Resale.



(a)  
Exercise and Payment.  Once vested and exercisable, the Option, or any vested
portion thereof, may be exercised by the Optionee (or his or her beneficiary or
estate) by delivery to the Company on any business day (the "Option Exercise
Date") written notice (the "Option Exercise Notice"), in such manner and form as
may be required by the Committee, specifying the number of Option Shares the
Optionee then desires to purchase and the aggregate exercise price for such
Option Shares (the "Option Exercise Price").  The Option Exercise Notice shall
be accompanied by payment of the Option Exercise Price and any other amounts
required to be paid pursuant to Section 5.



The Optionee may pay the Option Exercise Price by delivering to the Company
cash, shares of Qualifying Common Stock (as defined below) already owned by the
Optionee or a combination of cash and such shares of Qualifying Common Stock
provided that the aggregate Fair Market Value on the Option Exercise Date of the
shares of Qualifying Common Stock delivered in payment of any portion of the
Option Exercise Price shall be equal to the excess of (x) the Option Exercise
Price over (y) the amount of any cash delivered by the Optionee in payment of
the Option Exercise Price.  For purposes of this Agreement, shares of Common
Stock shall constitute Qualifying Common Stock that may be delivered in payment
of the Option Exercise Price if such shares (i) are not subject to any
outstanding loan or other obligation and are not pledged as collateral with
respect to any loan or other obligation, other than any such loan or


 
4

--------------------------------------------------------------------------------

 


other obligation extended to the Optionee by the Company or any Subsidiary
provided the Committee approves the delivery of such shares to pay the Option
Exercise Price, and (ii) either (x) have been owned by the Optionee without
certain restrictions for a continuous period of at least six months (or such
greater or lesser period as the Committee shall determine) or (y) were purchased
by the Optionee on a U.S. national securities exchange.


The Committee may also permit the Optionee to arrange for the payment of all or
any portion of the Option Exercise Price and other amounts required to be paid
pursuant to Section 5 by directing a securities broker approved for such purpose
by the Committee to deliver to the Company, on behalf of the Optionee, the
proceeds of the sale on the Option Exercise Date of a number of the Option
Shares then being purchased by the Optionee having aggregate sales proceeds on
the Exercise Date equal to the sum of all or the applicable portion of the
Option Exercise Price and the amounts required to be paid pursuant to Section 5
that the Optionee elects to satisfy by using the proceeds of the sale of the
Option Shares (the "Cashless Exercise Procedure").


Within a reasonable period of time after the Option Exercise Date, subject to
payment of the Option Exercise Price and any amounts required to be paid by the
Optionee pursuant to Section 5, the Company shall direct its stock transfer
agent to make (or to cause to be made) an appropriate book entry reflecting the
Optionee's ownership of the Option Shares then being purchased by the Optionee.
Upon request, the Company shall deliver to the Optionee a certificate or
certificates for the number of Option Shares (reduced, if applicable, by the
number of Option Shares sold on the Option Exercise Date pursuant to the
Cashless Exercise Procedure) purchased by the Optionee, registered in the name
of the Optionee.  In the event that the Company or the Committee, in its sole
discretion, shall determine that, under applicable U.S. federal or state or
non-U.S. securities laws, the transfer of any Option Shares must be subject to
restriction, any certificates issued under this Section 3(a) shall bear an
appropriate legend restricting the transfer of such Option Shares and
appropriate stop transfer instructions shall be delivered to the Company's stock
transfer agent.


(b)  
Restrictions on Sale upon Public Offering.  The Optionee hereby agrees that,
during the 20 day period prior to and the 180 days following the effective date
of any registration statement filed by the Company under the Securities Act of
1933, as amended, with respect to any underwritten public offering of any shares
of the Company's capital stock, the Optionee will not effect any public sale or
distribution of shares of Common Stock (other than as part of such underwritten
public offering).



 
5

--------------------------------------------------------------------------------

 
 
4.  
Termination.  The Option (or the indicated portion thereof) shall terminate and
be canceled immediately upon the first to occur of any of the following events:

 
(a)  
The seventh anniversary of the Grant Date, if the Performance Condition has not
been satisfied as of such date.



(b)  
If the Performance Condition has been satisfied, the date of the expiration of
the Option Period.



(c)  
The date of the termination of the Optionee's employment with the Company and
its Subsidiaries for Cause.



(d)  
The date of the termination of the Optionee's employment with the Company and
its Subsidiaries for any reason, other than for Cause, with respect to any
portion of the Option which has not become vested and exercisable in accordance
with Section 2 on or prior to the date of such termination.



(e)  
In the case of the Optionee's termination of employment with the Company and its
Subsidiaries for any reason other than for Cause or other than by reason of the
Optionee's Retirement, Disability or death, or as a result of a reduction in
force, cessation of operations, merger, consolidation or the sale or other
disposition of the Company or a portion thereof (as set forth below) with
respect to any portion of the Option which has become vested and exercisable in
accordance with Section 2 on or prior to the date of such termination of
employment, the last day of the 90 day period immediately following the date of
such termination of employment.



(f)  
Subject to Section 4(j), in the case of the Optionee's termination of employment
with the Company and its Subsidiaries by reason of the Optionee's Retirement,
with respect to any portion of the Option which has become vested and
exercisable on or prior to the date of such termination of employment, the last
day of the 36 month period immediately following the date of such termination of
employment.



(g)  
Subject to Section 4(j), in the case of the Optionee's termination of employment
with the Company and its Subsidiaries as a result of a reduction in force,
cessation of operations, merger, consolidation or the sale or other disposition
of the stock or all or substantially all of the assets of the Company, a
Subsidiary, or any division, business or other unit or function of the Company
or any Subsidiary (which is designated as such by the Vice President of Human
Resources), with respect to any portion of the Option which has become vested
and exercisable in accordance with Section 2 on or prior to the date of such
termination of employment, (i) the last day of the 24 month period immediately
following the date of such



 
6

--------------------------------------------------------------------------------

 


  
termination of employment, provided that the Optionee has completed five or more
years of continuous service with the Company or any of its Subsidiaries or (ii)
the last day of the 12 month period immediately following the date of such
termination of employment, if the Optionee has completed less than five years of
continuous service with the Company or any of its Subsidiaries.



(h)  
Subject to Section 4(j), in the case of the Optionee's termination of employment
with the Company and its Subsidiaries by reason of the Optionee's Disability,
with respect to any portion of the Option which has become vested and
exercisable in accordance with Section 2 on or prior to the date of such
termination of employment, the last day of the 12 month period immediately
following the date of such termination of employment.



(i)  
In the case of the Optionee's termination of employment with the Company and its
Subsidiaries by reason of the Optionee's death, with respect to the portion of
the Option which has become vested and exercisable in accordance with Section 2
on or prior to the date of the Optionee’s death, the last day of the 12 month
period immediately following the date of such death.



(j)  
The last day of the 12 month period immediately following the date of the
Optionee's death during any period in which the Optionee was entitled to
exercise any portion of the Option pursuant to Section 4(f), 4(g) or 4(h), or,
if later, the last day of the period in which the Option would be exercisable by
the Optionee under Section 4(f) or 4(g).



(k)  
For purposes of this Agreement, the following terms shall have the following
meanings:



"Cause" shall mean (A) the willful failure by the Optionee to perform
substantially his or her duties as an employee of the Company or any Subsidiary
(other than due to physical or mental illness) after reasonable notice to the
Optionee of such failure, (B) the Optionee's engaging in serious misconduct that
is injurious to the Company or any Subsidiary, (C) the Optionee's having been
convicted of, or entered a plea of nolo contendere to, a crime that constitutes
a felony or (D) the breach by the Optionee of any written covenant or agreement
with the Company or any Subsidiary not to disclose information pertaining to the
Company or any Subsidiary or not to compete or interfere with the Company or any
Subsidiary.


"Disability" shall mean a physical or mental disability or infirmity of the
Optionee as defined in any disability plan sponsored by the Company or any
Subsidiary which employs the Optionee or, if no such plan is


 
7

--------------------------------------------------------------------------------

 


sponsored by the Optionee's employer at the relevant time, the Lexmark Long-Term
Disability Plan.


"Retirement" shall mean the Optionee's retirement (x) at or after reaching age
58 and the completion of ten years continuous service with the Company or any of
its Subsidiaries, (y) at or after the completion of 30 years of continuous
service regardless of age, or (z) at or after reaching age 65 (other than any
such termination with the Company or any Subsidiary in connection with the
contemporaneous reemployment by another Subsidiary or the Company).


5.  
Tax Withholding.  The delivery of any directions to the Company's stock transfer
agent or any certificates for shares of Common Stock pursuant to Section 3 shall
not be made until the Optionee, or, if applicable, the Optionee's beneficiary or
estate, has made appropriate arrangements for the payment to the Company of an
amount sufficient to satisfy any applicable U.S. federal, state and local and
non-U.S. tax withholding or other tax requirements, as determined by the
Company.  To satisfy the Optionee's applicable withholding and other tax
requirements, the Company shall be entitled, in its sole discretion, to withhold
Option Shares having a Fair Market Value on the Option Exercise Date equal to
the applicable amount of such withholding and other tax requirements, subject to
any rules adopted by the Committee or required to ensure compliance with
applicable law, including, but not limited to, Section 16(b) of the Securities
Exchange Act of 1934, as amended.  Any cash payment made pursuant to a Change in
Control shall be made net of any amounts required to be withheld or paid with
respect thereto (and with respect to any shares of Common Stock delivered
contemporaneously therewith) under any applicable U.S. federal, state and local
and non-U.S. tax withholding and other tax requirements.



6.  
Assignability.  Unless otherwise provided in accordance with the provisions of
the Plan, this Option may not be sold, transferred, pledged, assigned or
otherwise alienated or hypothecated by the Optionee otherwise than by will or
the laws of descent and distribution.  The term "Optionee" as used in this
Agreement shall include any permitted transferee of the Option.



7.  
Adjustment in Capitalization.



(a)  
The aggregate number of shares of Common Stock subject to the Option and the
option exercise price and/or exercisability criteria applicable to the Option
shall be proportionately adjusted to reflect, as deemed equitable and
appropriate by the Committee, an Adjustment Event.  To the extent deemed
equitable and appropriate by the Committee, subject to any required action by
stockholders, in any merger, consolidation, reorganization, liquidation,
dissolution or other similar transaction, the Option shall pertain to the
securities and other property to which a holder



 
8

--------------------------------------------------------------------------------

 


  
of the number of shares of Common Stock then covered by the Option would have
been entitled to receive in connection with such event.



(b)  
Any shares of stock (whether Common Stock, shares of stock into which shares of
Common Stock are converted or for which shares of Common Stock are exchanged or
shares of stock distributed with respect to Common Stock) or cash or other
property received with respect to the Option as a result of any Adjustment
Event, any distribution of property or any merger, consolidation,
reorganization, liquidation, dissolution or other similar transaction shall,
except as otherwise provided by the Committee, be subject to the same terms and
conditions, including restrictions on exercisability or transfer, as are
applicable to the Option with respect to which such shares, cash or other
property is received and stock certificate(s) representing or evidencing any
shares of stock or other property so received shall be legended as appropriate.



8.  
Preemption by Applicable Laws and Regulations. Notwithstanding anything in the
Plan or this Agreement to the contrary, the issuance of shares of Common Stock
hereunder shall be subject to compliance with all applicable U.S. federal, state
and non-U.S. securities laws.  Without limiting the foregoing, if any law,
regulation or requirement of any governmental authority having jurisdiction
shall require either the Company or the Optionee (or the Optionee's beneficiary
or estate) to take any action in connection with the issuance of any shares of
Common Stock hereunder, the issuance of such shares shall be deferred until such
action shall have been taken to the satisfaction of the Company.



9.  
Interpretation; Construction.  All of the powers and authority conferred upon
the Committee pursuant to any term of the Plan or the Agreement shall be
exercised by the Committee, in its sole discretion.  All determinations,
interpretations or other actions made or taken by the Committee pursuant to the
provisions of the Plan or the Agreement shall be final, binding and conclusive
for all purposes and upon all persons and, in the event of any judicial review
thereof, shall be overturned only if arbitrary and capricious.  The Committee
may consult with legal counsel, who may be counsel to the Company or any
Subsidiary, and shall not incur any liability for any action taken in good faith
in reliance upon the advice of counsel.



10.  
Amendment.  The Committee shall have the right, in its sole discretion, to alter
or amend this Agreement, from time to time, as provided in the Plan in any
manner for the purpose of promoting the objectives of the Plan, provided that no
such amendment shall impair the Optionee's rights under this Agreement without
the Optionee's consent.  Subject to the preceding sentence, any alteration or
amendment of this Agreement by the Committee shall, upon adoption thereof by the
Committee, become and be binding and conclusive on all persons affected thereby
without requirement for consent or other action with respect thereto by any such
person.  Notwithstanding any other provision of this Agreement or the



 
9

--------------------------------------------------------------------------------

 


  
Plan to the contrary, the Committee may, in its sole and absolute discretion and
without the consent of the Optionee, amend this Agreement, to take effect
retroactively or otherwise, as it may deem necessary or advisable for the
purpose of conforming the Agreement to any present or future law, regulation or
rule applicable to this Agreement or the Plan.  The Company shall give written
notice to the Optionee of any such alteration or amendment of this Agreement as
promptly as practicable after the adoption thereof.  This Agreement may also be
amended by a writing signed by both the Company and the Optionee.



11.  
No Rights as a Stockholder.  The Optionee shall have no voting or other rights
as a stockholder of the Company with respect to any Option Shares until the
exercise of the Option and the recording of the Optionee's ownership of the
Option Shares on the stock transfer records for the Common Stock.  No adjustment
shall be made for dividends or other rights issued with respect to the Common
Stock for which the record date is prior to the recording of such ownership of
the Option Shares.



12.  
No Guarantee of Employment or Future Incentive Awards.  Nothing in the Plan or
this Agreement shall be deemed to:



(a)  
interfere with or limit in any way the right of the Company or any Subsidiary to
terminate Optionee’s employment at any time and for any reason with or without
cause;



(b)  
confer upon Optionee any right to continue in the employ of the Company or any
Subsidiary; and



(c)  
provide Optionee the right to receive any Incentive Awards under the Plan in the
future or any other benefits the Company may provide to some or all of its
employees.



13.  
Miscellaneous.



(a)  
Notices.  All notices and other communications required or permitted to be given
under this Agreement shall be in writing and shall be deemed to have been given
if delivered personally or sent by certified or express mail, return receipt
requested, postage prepaid, or by any recognized international equivalent of
such delivery, to the Company or the Optionee, as the case may be, at the
following addresses or to such other address as the Company or the Optionee, as
the case may be, shall specify by notice to the others delivered in accordance
with this Section 13(a):



(i)  
if to the Company, to it at:



One Lexmark Centre Drive
740 West New Circle Road


 
10

--------------------------------------------------------------------------------

 


Lexington, Kentucky 40550
Attention:  Secretary


(ii)  
if to the Optionee, to the Optionee at the address set forth on the signature
page hereof.



All such notices and communications shall be deemed to have been received on the
date of delivery or on the third business day after the mailing thereof.


(b)  
Binding Effect; Benefits.  This Agreement shall be binding upon and inure to the
benefit of the parties to this Agreement and their respective successors and
assigns.  Nothing in this Agreement, express or implied, is intended or shall be
construed to give any person other than the parties to this Agreement or their
respective successors or assigns any legal or equitable right, remedy or claim
under or in respect of any agreement or any provision contained herein.



(c)  
Waiver.  Any party hereto may by written notice to the other party (i) extend
the time for the performance of any of the obligations or other actions of the
other party under this Agreement, (ii) waive compliance with any of the
conditions or covenants of the other party contained in this Agreement and (iii)
waive or modify performance of any of the obligations of the other party under
this Agreement.  Except as provided in the preceding sentence, no action taken
pursuant to this Agreement, including, without limitation, any investigation by
or on behalf of any party, shall be deemed to constitute a waiver by the party
taking such action of compliance with any representations, warranties, covenants
or agreements contained herein.  The waiver by any party hereto of a breach of
any provision of this Agreement shall not operate or be construed as a waiver of
any preceding or succeeding breach and no failure by a party to exercise any
right or privilege hereunder shall be deemed a waiver of such party's rights or
privileges hereunder or shall be deemed a waiver of such party's rights to
exercise the same at any subsequent time or times hereunder.



(d)  
Assignability.  Neither this Agreement nor any right, remedy, obligation or
liability arising hereunder or by reason hereof shall be assignable by the
Company or the Optionee without the prior written consent of the other party.



(e)  
Applicable Law.  This Agreement shall be governed by and construed in accordance
with the laws of the State of Delaware, regardless of the law that might be
applied under principles of conflict of laws and excluding any conflict or
choice of law rule or principle that may otherwise refer



 
11

--------------------------------------------------------------------------------

 


  
construction or interpretation of the Plan or this Agreement to the substantive
law of another jurisdiction.



(f)  
Jurisdiction.  The Optionee hereby irrevocably and unconditionally submits to
the jurisdiction and venue of the state courts of the Commonwealth of Kentucky
and of the United States District Court of the Eastern District of Kentucky
located in Fayette County, Kentucky, and any appellate court from any thereof,
in any action or proceeding arising out of or relating to this Agreement, or for
recognition or enforcement of any judgment, and each of the parties hereby
irrevocably agree that all claims in respect of any such action or proceeding
may be heard and determined in such Kentucky state or United States federal
courts located in such jurisdiction.  Each of the parties hereto agrees that a
final judgment in any such action or proceeding shall be conclusive and may be
enforced in other jurisdictions by suit on the judgment or in any other manner
provided by law.  The parties hereby irrevocably waive, to the fullest extent
permitted by applicable law, any objection which they may now or hereafter have
to the laying of venue of any such proceeding brought in such a court and any
claim that any such proceeding brought in such a court has been brought in an
inconvenient forum.  Optionee further agrees that any action related to, or
arising out of, this Agreement shall only be brought by Optionee exclusively in
the federal and state courts located in Fayette County, Kentucky.  Nothing in
this Agreement shall affect any right that the Company may otherwise have to
bring any action or proceeding relating to this Agreement in the courts of any
jurisdiction.



(g)  
Severability.  If any provision of this Agreement or the Plan shall be held
invalid or unenforceable, such invalidity or unenforceability shall not affect
any other provisions of this Agreement or the Plan, and the Agreement and the
Plan shall be construed and enforced as if such provision had not been included.



(h)  
Survival.  Any provision of this Agreement which contemplates performance or
observance subsequent to any termination or expiration of this Agreement shall
survive any termination or expiration of this Agreement and continue in full
force and effect.



(i)  
Internal Revenue Code Section 409A.  It is intended that the Option shall not
constitute a deferral of compensation subject to Section 409A of the Code
pursuant to the exception for nonstatutory stock options set forth in Section
1.409A-1(b)(5) of the Treasury Regulations, and this Agreement shall be
interpreted and construed in compliance with such intent.   In the event that
the Company determines that the Option may be subject to Section 409A of the
Code, the Company may, without the consent of the Optionee, amend this Agreement
or adopt other policies and procedures



 
12

--------------------------------------------------------------------------------

 


  
(including amendments, policies and procedures with retroactive effect), or take
any other actions, that the Company determines are necessary or appropriate to
(i) exempt the Option from Section 409A of the Code or (ii) comply with the
requirements of Section 409A of the Code and Treasury Department regulations and
other interpretive guidance issued thereunder.



(j)  
Section and Other Headings, Etc.  The section and other headings contained in
this Agreement are for reference purposes only and shall not affect the meaning
or interpretation of this Agreement.  In this Agreement all references to
"dollars" or "$" are to United States dollars.



(k)  
Counterparts.  This Agreement may be executed in any number of counterparts,
each of which shall be deemed to be an original and all of which together shall
constitute one and the same instrument.



*           *           *           *           *


 
13

--------------------------------------------------------------------------------

 


IN WITNESS WHEREOF, the Company and the Optionee have executed this Agreement as
of the date first above written.


LEXMARK INTERNATIONAL, INC.






By: ______________________________________                                                               

 






OPTIONEE:








By: ______________________________________                                                               
(Sign Here and Date)






Name:
ID#:




Address of the Optionee:





 






_______________________________
Beneficiary Name


Number of shares of Common Stock subject to the Option: [Number of Options]
shares @ [Exercise Price] granted on [Grant Date].
 
 
 
                                                                                          
 
 
 
 
 
 
 
                                                                                                              
14

